Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Eight sheets for formal drawings were filed September 9, 2019 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Election/Restrictions
Applicant's request for the restriction between claims 1-8 and 16-20 to be withdrawn is persuasive and as such, claims 1-8 and 16-20 will be examined together below.  Claims 9-15 are withdrawn as being directed to a non-elected invention.  


Claim Objections
The claims are objected to for the following reasons(s):
Regarding claim 5, the limitation “depositing the first semiconductor layer above the second dielectric layer” is objected to because it contradicts Applicant’s disclosure.  
Regarding claim 20, the limitation “depositing a second dielectric layer above the first optical waveguide” is objected to because it contradicts step 455 in Fig. 4 which states “deposit a second dielectric layer above the second optical waveguide.”  For the purposes of examination, the claim will be changed to “depositing a second dielectric layer above the second optical waveguide.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keyser (7,672,558) in view of Lipson et al. (US 2013/0056623 A1).
Regarding claim 1, Keyser discloses a method of fabricating an optical apparatus (50 in Fig. 6), the method comprising: etching a trench (space between ribs 72 and 76) partly through a first optical waveguide formed in a first semiconductor layer (52), wherein a first ridge (72) is formed in the first optical waveguide; conformally depositing a spacer layer (24 in Fig. 3) above the first optical waveguide, wherein spacers are formed on sidewalls of the trench; and etching through the spacer layer to expose a respective bottom of the trench, wherein, for each respective bottom (see Fig. 5 and column 3, lines 16-21 disclosing the spacer layer etched to be removed from all horizontal surfaces, leaving spacers along the side walls), a width of the respective bottom is defined by the spacers (88, 90) formed on the sidewalls of the trench 
Still regarding claim 1, Keyser teaches the claimed invention except for a plurality of trenches.  However, one of ordinary skill in the art at the time the invention was made would have found it obvious to form a plurality of trenches corresponding to a larger number of waveguides for the purpose of transmitting more optical signals and increasing the density of the optical device.
Still regarding claim 1, Keyser teaches the claimed invention except for depositing a dielectric layer above the optical waveguide.  Lipson discloses depositing a dielectric layer (22 in Fig. 2h, paragraph 0035) above an optical waveguide (14).  Since both inventions relate to optical devices, one of ordinary skill in the art at the time of the invention would have found it obvious to deposit a dielectric layer as disclosed by Lipson in the optical device of Keyser for the purpose of providing protection to the optical waveguide.  In the proposed combination, the dielectric layer would extend to the respective bottom of each trench since there is only empty space between each of the rib waveguides, for example 72 and 76 of Keyser.
Regarding claim 2, Keyser further discloses the ridge extending in a direction of an optical path and the spacers reducing optical losses in column 3, lines 21-24.  The proposed combination of Keyser and Lipson teaches the claimed invention except for specifically stating the width of the spacers.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at determining the width margin of the spacers in order to minimize optical losses and since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.  
Regarding claims 3 and 4, Lipson further discloses the presence of conformal passivation layer that is desirable to provide low contact resistance (paragraph 0031), and implanting ions (Fig. 2e, paragraph 0029) into the semiconductor layer prior to depositing the dielectric layer (Fig. 2h, paragraph 0035) above the optical waveguide.  The proposed combination of Keyser and Lipson teaches the claimed invention except for specifically stating the width of the spacers.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at determining the width margin of the spacers in order to arrive at a desired resistance across the optical waveguide and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 5, 6, 16 and 19, Keyser further discloses the ridge extending in a direction of an optical path and a semiconductor layer above another semiconductor layer in Fig. 6.  The proposed combination of Keyser and Lipson teaches the claimed invention except for specifically stating forming a second optical waveguide in a second semiconductor layer; etching a plurality of second trenches; depositing a second dielectric layer above the second optical waveguide; etching through the second spacer layer to form spacers on the sidewalls of the second trenches; depositing a second dielectric layer above the second optical waveguide; and depositing the second semiconductor layer above the first dielectric layer, wherein the first ridge overlaps a portion of the second optical waveguide.   However, it would have been obvious to one In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further regarding claim 16, the preamble of the claim is not given patentable weight since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
Regarding claim 7, Keyser discloses the first semiconductor layer comprises a silicon layer of a silicon-on-insulator (SOI) substrate in column 2, lines 39-41.
Regarding claim 8, Keyser discloses the spacer layer comprises a silicon nitride layer in column 3, lines 11-12.
Regarding claims 17 and 18, the proposed combination of Keyser and Lipson teaches the claimed invention except for the material of the layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the layers from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
Regarding claim 20, Lipson further discloses the waveguide ridge (14’’ in Fig. 2h) has a doping different than regions (18a’, 18b’) of the optical waveguide that are laterally outward from the first ridge in paragraph 0029.  As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to include regions laterally outward from the waveguide ridges having a different doping concentration in order to include a charge carrier injection capability, allowing the waveguide to act as a PIN diode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 20, 2021